 

 

USDC-SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOc#:
|| DATE FILED: [8 [2020_|

 

 

 

 

MARC AMERUSO,

Plaintiff, No. 15-CV-3381 (RA)

v. ORDER

CITY OF NEW YORK, ET AL.,

Defendants,

 

 

RONNIE ABRAMS, United States District Judge:

As discussed at today’s conference, Defendants’ motion for summary judgment is granted
in part and denied in part. Specifically, Defendants’ motion is granted as to the following five
claims: the right to a fair trial (Count Six), failure to intervene (Count Seven), and municipal
liability (Count Eight) under 42 U.S.C. § 1983, and negligent screening, hiring, and retention
(Count Fifteen) and negligent training and supervision (Count Sixteen) under New York law.
Summary judgment is denied as to the remaining claims.

No later than January 14, 2020, the parties shall file a letter proposing dates for trial.

SO ORDERED.

Dated: January 8, 2020
New York, New York / y,
Réanié Abraints——

United States District Judge

 
